Citation Nr: 1033892	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-07 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from February 1942 to December 
1945.  He died in May 2003.  The appellant is the Veteran's 
widow.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In January 2009, the Board remanded this case for additional 
development.  The case has since returned to the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of his death in May 2003, the Veteran was 
service-connected for: bilateral residuals of cold injury with 
peripheral vascular disease, peripheral neuropathy, and 
degenerative joint disease (100 percent); residuals of cold 
injury, left hand arthritis and marked limitation of motion of 
the fingers (30 percent); residuals of injury to skin, toenails, 
and fingernails secondary to cold injury (10 percent); residuals 
of tonsillectomy (0 percent); and for a scar of nose and right 
cheek (0 percent).  Special monthly compensation based on loss of 
use of the bilateral lower extremities due to residuals of cold 
injury had also been established.   

2.  The Certificate of Death lists the immediate cause of death 
as coronary artery disease due to arteriosclerosis due to 
cerebrovascular accident, arteriosclerosis.  No significant 
conditions contributing to death but not resulting in the 
underlying cause were listed. 

3.  There is no evidence of a cardiovascular disorder or 
cerebrovascular accident during service; neither disorder was 
manifested to a compensable degree within one year following 
discharge from active duty; and the preponderance of the evidence 
is against finding that such disabilities are otherwise 
etiologically related to service or service-connected 
disabilities.  
 
4.  The preponderance of the evidence is against finding that the 
Veteran's service-connected disabilities contributed 
substantially or materially to death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that 
may be presumed to have been incurred in service, or a disability 
that is otherwise related to service or service-connected 
disability, did not cause or contribute substantially or 
materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 
1110, 1310, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the appellant in correspondence 
dated in August 2004 and March 2005 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
 
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that in the 
context of a 38 U.S.C.A. § 1310 Dependency and Indemnity 
Compensation claim, 38 U.S.C.A. § 5103(a) notice must include (1) 
a statement of the conditions, if any, for which a veteran was 
service connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a 
dependency and indemnity compensation claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a dependency 
and indemnity compensation claim based on a condition not yet 
service connected.   

In March 2009, the RO sent the appellant a VCAA letter that 
complied with Hupp.  Additionally, this letter notified the 
appellant how VA determines effective dates.  The claim was 
readjudicated in the June 2010 supplemental statement of the 
case.  
 
VA has also fulfilled its duty to assist.  The claims file 
contains the Veteran's service treatment records, VA medical 
records, and private medical records.  The appellant has not 
identified additional relevant records that need to be obtained.  

In January 2009, the Board remanded the case for a medical 
opinion from a board certified cardiologist.  On review, it is 
unclear whether the opinion was obtained from a specialist as the 
examiner identified himself as a staff surgeon.  Notwithstanding, 
the substance of the opinion was sufficient and the Board finds 
that there was substantial compliance with the remand directive.  
See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c). 

Factual Background

The Veteran died in May 2003.  The claims file contains two 
Certificates of Death, both of which were certified as a true 
copy.  One states the immediate cause of death was coronary 
artery disease due to a cerebrovascular accident.  The other 
certificate lists the immediate cause as coronary artery disease 
due to arteriosclerosis due to a cerebrovascular accident, 
arteriosclerosis.  Neither certificate listed any other 
significant conditions contributing to death but not resulting in 
the underlying cause given.  

At the time of his death, the Veteran was service-connected for: 
bilateral residuals of cold injury with peripheral vascular 
disease, peripheral neuropathy, and degenerative joint disease 
(100 percent); residuals of cold injury, left hand arthritis and 
marked limitation of motion of the fingers (30 percent); 
residuals of injury to skin, toenails, and fingernails secondary 
to cold injury (10 percent); residuals of tonsillectomy (0 
percent); and for a scar of nose and right cheek (0 percent).  
Special monthly compensation based on loss of use of the 
bilateral lower extremities due to residuals of cold injury had 
also been established.  

Service treatment records are negative for any evidence of any 
cardiovascular problems or stroke.  On examination for separation 
in December 1945, the Veteran's cardiovascular system was 
reported as normal.  There is no evidence of any cardiovascular 
disorder within one year following discharge from active duty.  

Evidence of record shows a long history of hand and feet 
complaints that the Veteran related to cold injury.  A December 
2000 statement from Dr. R.M. indicates that the Veteran's cold 
injury sequelae were peripheral neuropathy of the lower 
extremities and small vessel arterial obstructive disease.  Dr. 
R.M. further stated that this had the sequelae of constant and 
ambulatory pain that had reduced the Veteran's gait to a 
festinating gait with proximal and distal muscle weakness.  

In August 2001, the Veteran underwent a VA aid and attendance 
examination.  The examiner noted that the Veteran had problems 
with advancing age, including poor balance and an inability to 
ambulate.  He also suffered from residuals of frozen feet and 
arthritis.  The diagnoses following physical examination included 
cold injury to the left hand and feet with fungus infections and 
arthritis; gout; diabetes; and hypertension.  

Private medical records dated in 2003 show treatment for various 
disabilities, including diabetic and anemic neuropathy and 
angiopathy bilateral.  

A March 2003 VA aid and attendance examination noted that the 
Veteran could not stand or walk due to painful feet, and 
infection in the right 4th and 5th toes with ulceration between 
the toes and severe erythema of the distal feet and toes 
bilaterally.  The examiner further stated that this was probably 
the earliest indication of gangrene secondary to poor circulation 
possibly due to frostbite.  It was noted that the Veteran was a 
diabetic.  VA cold injury examination, also dated in March 2003, 
included a diagnosis of early stages of gangrene of the toe 
secondary to peripheral vascular disease secondary to frostbite.  

Following the Veteran's death, a VA medical opinion was obtained 
in August 2003.  The examiner reviewed the claims file and opined 
that the Veteran's demise was not caused by or contributed to 
significantly by his service-connected illnesses.  

A private medical opinion was submitted in September 2003.  The 
physician, Dr. E.C, indicated that she met the Veteran in July 
2002, following a brain stem stroke.  At that time, he gave a 
history of previous strokes, diabetes mellitus, coronary artery 
disease, hypertension, sleep apnea, and smoking.  The examiner 
stated that prior to his stroke the Veteran had been using a cane 
for ambulation and after the stroke had to be in a wheelchair.  
She noted that he had frostbite injury to his feet during service 
and had developed neuropathy.  He apparently was not active 
because of these injuries.  She stated that it was possible that 
the prolonged inactivity had been a risk factor contributing to 
development of coronary artery disease.  He also had several 
other contributory risk factors and inactivity was one of them.  
In summary, she stated that "I feel that inactivity due to 
injured lower extremities may have contributed towards 
development of coronary artery disease which caused his death."  

Additional VA opinion was obtained in April 2009.  The examiner 
stated as follows:

The cause of death listed on the death 
certificate is CAD (Coronary artery 
disease) and CVA (cerebrovascular 
accident).  There is no physiologic basis 
upon which to assert that the veteran's 
frostbite caused or aggravated the 
veteran's CAD or CVA.  Risk factors for 
promoting the development of coronary 
artery disease and cerebrovascular disease 
include hypercholesterolemia, a family 
history of premature cardiovascular 
disease, hypertension, tobacco abuse, and 
diabetes.  Frostbite is not such a factor.  
Given the veteran's multiple potent risk 
factors for the development of CAD and CVA, 
the contribution (if any) of reduced 
physical activity levels towards 
aggravating CAD/CVA would be unmeasurably 
small.

Analysis

Dependency and indemnity compensation is payable to a surviving 
spouse of a qualifying veteran who died from a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of a 
veteran, including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a).
 
In determining whether service connection is warranted for the 
cause of the Veteran's death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

The appellant essentially contends that the Veteran's service-
connected frostbite residuals caused or contributed to the 
ultimate cause of his death.  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).

The Veteran was not service-connected for the disabilities listed 
as the primary cause of his death.  Therefore, the Board must 
consider whether service connection was warranted.  

A service-connected disorder is one which was incurred or 
aggravated by active service, or in the case of cardiovascular-
renal disease and brain hemorrhage, was demonstrated to a 
compensable degree within one year following separation from 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309(a).  

As noted, there is no evidence of the cardiovascular problems or 
stroke during service or for many years thereafter.  The record 
also does not contain any competent evidence relating such 
disabilities to active service or events therein.  In her 
February 2005 Form 9, the appellant stated that the Veteran's 
service records would not show coronary artery disease or 
cerebrovascular accident as these conditions developed in the 
years prior to his death.  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310.  

As noted, the Veteran was service-connected for various residuals 
of cold injury at the time of his death and the appellant asserts 
a relationship between service-connected disabilities and the 
disabilities that caused his death.  

As set forth above, a September 2003 opinion from Dr. E.C. 
indicates that inactivity due to injured lower extremities may 
have contributed to the development of coronary artery disease.  
An April 2009 VA opinion indicates that the contribution of 
reduced activity levels towards aggravating coronary artery 
disease or cerebral vascular accident would be unmeasurably 
small.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).

On review, the Board finds the April 2009 VA opinion more 
probative.  In making this determination, the Board notes that 
this opinion was supported by sufficient rationale, to include a 
discussion of the applicable risk factors.  While the September 
2003 private opinion included a discussion of the Veteran's 
medical history and various risk factors, it was presented in 
speculative terms.  The key words are "may have."  This is 
merely suggestive, and insufficient to establish a medical nexus.  
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medial opinion expressed in 
terms of "may" also implies "may or may not," and it too 
speculative to establish medical nexus); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992) ("may or may not" language by 
physician is too speculative).  

In a February 2005 statement, the Appellant indicated that in her 
opinion, the Veteran's feet could have been amputated because of 
the problems he was having from the cold injury.  She argued that 
the loss of use of both feet affected the Veteran's circulation 
and that poor circulation affects the heart and eventually, the 
lack of circulation will lead to heart failure.  She specifically 
cited to 38 C.F.R. § 3.310(c), which provides that ischemic heart 
disease or other cardiovascular disease developing in a veteran 
who has a service-connected amputation of one lower extremity at 
or above the knee or service-connected amputations of both lower 
extremities at or above the ankles, shall be held to be proximate 
result of the service-connected amputation or amputations.  

The Board acknowledges the appellant's argument.  Review of the 
March 2003 VA aid and attendance examination indicates that they 
were considering amputation of the toes due to poor circulation.  
There is no indication, however, that any amputations were 
accomplished prior to the Veteran's death in May 2003.  There is 
no evidence that either leg was amputated above the knee, or that 
both legs were amputated above the ankles.

On review, the preponderance of the evidence is against finding 
that coronary artery disease and/or cerebrovascular accident were 
related to service or service-connected disabilities.  

In summary, the Veteran was not service-connected for the 
disabilities listed as the immediate cause of his death, and as 
explained above, there is no basis for establishing service 
connection.

The Board considered whether the Veteran's service-connected cold 
injury residuals contributed to the cause of his death.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (emphasis added).
 
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312(c)(2).
 
Service-connected disease or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be assumed.  
38 C.F.R. § 3.312(c)(3).
 
The August 2003 VA opinion indicated that the Veteran's service-
connected disabilities did not significantly contribute to his 
death.  As noted in the January 2009 remand, however, this 
medical opinion was not supported by any rationale.  Thus, it is 
not considered probative.  As discussed above, the September 2003 
private opinion is also not assigned significant probative value.  
The April 2009 VA opinion is considered probative and does not 
indicate that service-connected disabilities materially or 
substantially contributed to death.  The Board observes that the 
death certificate did not list any other significant conditions 
contributing to death but not resulting in the underlying cause.  

The Board acknowledges that at the time of his death, the Veteran 
was assigned a 100 percent schedular evaluation for bilateral 
residuals of cold injury with peripheral vascular disease, 
peripheral neuropathy, and degenerative joint disease.  While a 
100 percent schedular evaluation indicates total disability, 
there is no indication that the service-connected residuals of 
cold injury materially affected the vital functions of a major 
organ.  Consequently, debilitation is not assumed.  

On review, the preponderance of the evidence is against finding 
that the Veteran's service-connected disabilities substantially 
or materially contributed to his death.  

The Board has considered the arguments set forth by the appellant 
and acknowledges her sincere belief that the Veteran's death was 
related to his service-connected disabilities.  The Board has 
also considered the October 2004 statement from the Veteran's 
granddaughter asserting a relationship between frostbite 
residuals and the cause of death.  There is no indication, 
however, that either the appellant or the Veteran's granddaughter 
has a medical background, and as lay persons, they are not 
competent to provide a medical etiology opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).




ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


